Citation Nr: 0016518	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain of both knees, other than 
chondromalacia.  

2.  Entitlement to service connection for a disability 
manifested by joint pain of the right hip. 

3.  Entitlement to service connection for a disability 
manifested by joint pain of the right shoulder. 

4.  Entitlement to service connection for a disability 
manifested by gastrointestinal signs or symptoms. 

5.  Entitlement to service connection for a disability 
manifested by signs or symptoms involving the respiratory 
system. 




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
June 1992.  He served in the Southwest Asia during the 
Persian Gulf War.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the veteran's claim seeking entitlement to 
service connection for a bilateral knee condition, for 
hearing loss, and for joint pain, asthma, gastric problems, 
and blisters of the hands claimed as secondary to undiagnosed 
illnesses secondary to Persian Gulf service.  By the same 
rating decision, the RO granted the veteran entitlement to 
service connection for fracture of a right finger.  However, 
the veteran only expressed disagreement with the issues of 
entitlement to service connection for a bilateral knee 
condition, and for joint pain, asthma, and gastric problems 
claimed as secondary to Persian Gulf service.

By a rating decision dated September 1997, the RO granted the 
veteran entitlement to service connection for a bilateral 
knee condition, chondromalacia, and assigned a noncompensable 
evaluation.  By rating decision dated February 2000, the RO 
granted the veteran a separate evaluation for chondromalacia 
patella of the right knee with intermittent hip pain, and 
assigned a 10 percent rating.  

The veteran's claim was initially before the Board in May 
1998, at which time it was remanded for additional 
development.  

The issue of entitlement to service connection for a 
disability manifested by joint pain of the right shoulder 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's joint pain of both knees is due to his 
service-connected chondromalacia patella.

3.  The veteran's joint pain of the right hip is due to his 
service-connected chondromalacia patella of the right knee.
  
4.  The veteran's gastroesophageal reflux disease developed 
after service, and is not related to service.  

5.  The veteran's gastrointestinal signs and symptoms are due 
to his diagnosed gastroesophageal reflux disease.  

6.  The veteran's signs and symptoms involving his 
respiratory system are due to his diagnosed gastroesophageal 
reflux disease.  




CONCLUSIONS OF LAW

1.  Service connection for disabilities manifested by joint 
pain of both knees and the right hip resulting from an 
undiagnosed illness, is not warranted. 38 U.S.C.A. § § 1110, 
1131, 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1999).  

2.  Service connection for a disability manifested by 
gastrointestinal signs or symptoms, to include consideration 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.317 (1999).

3.  Service connection for a disability manifested by signs 
or symptoms involving the respiratory system, to include 
consideration as due to an undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
April 1987 and it was noted that he had had nausea.  The 
veteran was seen in August 1991 complaining of a sudden onset 
of headache and vomiting.  Assessment was gastroenteritis.  
At the veteran's separation examination in May 1992, his 
lungs and chest, abdomen and viscera, and lower extremities 
were all evaluated as normal.  On the back of the form, it 
was noted Southwest Asia oil fire, nerve agent, and anthrax 
prophylaxis.  

In July 1998, the National Personnel Records Center verified 
that the veteran participated in Operation Desert Storm in 
Southwest Asia and Desert Shield in Saudi Arabia from 
September 2, 1990 to April 11, 1991.

VA x-rays were conducted in February 1994.  X-rays of the 
veteran's right knee, shoulder, and hip all showed normal 
studies.  An x-ray of the veteran's chest showed no acute 
cardiopulmonary disease.  

The veteran underwent a Persian Gulf registry examination in 
February 1994.  Regarding shortness of breath, veteran stated 
that he had occasional episodes of difficulty breathing.  
There was no wheezing or cough, and he tried to calm himself.  
He did not notice any shortness of breath with exertion or 
activity.  He stated that he had an additional year of 
service following Persian Gulf service, but did not notice 
shortness of breath.  He stated that he did not have as 
active a job as he had prior to the Persian Gulf.  

Regarding joint pain, the veteran stated that when he 
returned from the Persian Gulf, he began to notice an 
occasional sharp pain in the right hip or right knee, which 
might happen while he was walking or sitting.  When it 
happened it was severe, and could be enough to make him stop 
what he was doing.  He estimated that it happened twice a 
month at random times.  There was no history of injury to the 
right leg.  He also described a throbbing discomfort in the 
right shoulder from time to time which began in 1992.  He did 
not consider that he had occupational use problems with the 
right arm.  It was noted that in July 1993 the veteran was 
hospitalized to rule out a myocardial infarction.  

Examination showed that the lungs were clear.  The abdomen 
was within normal limits.  The right hip, right knee, and 
right shoulder were painless with full range of motion.  The 
examiner's impressions were unexplained joint pain of the 
right hip and knee, periodic; probable use associated 
bursitis of the right shoulder, exam negative; episodes of 
shortness of breath, with the episodes possibly being 
bronchospasm, or more like panic attacks; episode of chest 
pain in July 1993, myocardial infarction ruled out.  The 
examiner added a comment in March 1994 that all studies were 
within normal limits except for bilirubin, which was likely 
of no significance.  

The veteran underwent an upper GI study in June 1994 at the 
Maine Medical Center.  Impression was gastroesophageal reflux 
to the mid-esophagus, but that otherwise the upper GI was 
normal.  

The veteran underwent a lung study by the VA in September 
1994.  The examiner noted that the study was in the normal 
range, and that there was no significant improvement after 
the bronchodilator.  

The veteran underwent an x-ray of the left knee by the VA in 
September 1994.  The examiner's impression was normal study.  

The veteran underwent a VA examination in September 1994.  
Regarding gastric problems, the examiner noted that the 
veteran was diagnosed with gastroesophageal reflux 
approximately 3 months after an upper GI.  It was noted that 
he had had recurrent chest pain and sore throats for about 2 
years.  It was noted that he had been placed on Tagamet 
previously and this helped considerably.  The veteran 
complained of frequent chest pain brought on by eating in 
general.  He stated that he would also feel food reflux 
backwards into his throat, and did not vomit.  He had 
frequent sore throats which were related to this reflux 
problem.  It was noted that he had been faithful with all the 
general measures one could use to prevent reflux, but in 
spite of this, his symptoms persisted.  It was noted that his 
GI symptoms had been getting worse with time.  Treatment 
consisted of antacids and Tagamet, as well as lifestyle 
changes.  On examination, it sounded as if the veteran had 
gastroesophageal reflux.  It was noted that this apparently 
was proven on an upper GI, and would fit his clinical 
picture.  

Regarding asthma, the veteran first noted shortness of breath 
approximately 2 years ago, or just about the time he was 
discharged from service.  It was not related to activity.  He 
complained of sudden, short-lived (one-minute), infrequent 
(every 2 months) bouts of shortness of breath unrelated to 
anything in particular.  He complained of no wheezing.  The 
shortness of breath always seemed to occur when he was at 
rest.  Examination showed that the veteran's color was 
excellent.  He was not short of breath during the 
examination.  Auscultation of the lungs revealed them to be 
clear, with no wheezing heard.  It was noted that he was to 
be sent for pulmonary function tests.

Regarding joint aches, it was noted that the veteran 
developed aching in his right shoulder, right hip, and both 
knees in service.  He stated that the shoulder and hip still 
bothered him, with stiffness and popping as well as pain, 
about once a week and lasting all day.  The knee complaints 
were similar but felt on a continual basis.  Cold damp 
weather or excessive physical activity seemed to make his 
joint aches worse.  X-rays from February 1994 were negative.  
The veteran felt that the pounding he took while running and 
marching were probably responsible for this trouble.  
Examination of the knees, right shoulder, and right hip was 
grossly normal.  There was mild crepitus in both knees and 
the shoulder.  He had mild pain over the right hip joint on 
deep palpation.  It sounded to the examiner that the veteran 
had a wear and tear type of situation and perhaps 
chondromalacia patellae involving both knees.  It was noted 
that x-rays usually did not confirm this unless the 
chondromalacia was well advanced.  The examiner did not think 
that there was an inflammatory process going on.  

The examiner provided an impression of gastroesophageal 
reflux with multiple symptoms including heartburn, chest 
pain, and sore throats.  The examiner noted that this was an 
ongoing and significant problem.  The examiner provided other 
impressions of no evidence of asthma, with previous normal 
pulmonary function tests in February 1994; mild 
chondromalacia patellae, bilateral on clinical grounds; and 
chronic right shoulder and right hip strain.  

In the veteran's June 1995 notice of disagreement, he stated 
that he was treated for sickness in Saudi Arabia by Navy 
corpsmen and given injections to keep him going.  He stated 
that he had no access to his medical records, so nothing was 
recorded.  He stated that throughout service, he was treated 
for joint pains in his knees, but because of his rank, it was 
kept quiet and the corpsmen would give him medication to make 
the pain go away.  He stated that there was some 
documentation when he first got to the fleet Marine force, 
but most was covered up later.  

The veteran underwent an esophagogastroduodenoscopy in August 
1995.  The examiner's impressions were normal upper GI 
endoscopy; rule out gastroesophageal reflux disease; and rule 
out esophageal dysmotility.  He stated that the oil fires had 
affected his breathing.  He stated that joint pain in the 
hips, shoulder, and knees was from being in the infantry.  He 
stated that corpsmen gave pills to cover up the pain so that 
they could continue the mission.  

In the veteran's substantive appeal, he stated that because 
of the trauma of being in the infantry, and the lack of 
documentation because of being in a hostile environment, his 
case was not being seen in its entirety.  He stated that his 
gastroesophageal reflux had become a chronic problem.

The veteran was seen at the Maine Medical Center in September 
1995 for atypical chest pain.  An esophageal manometry report 
noted a normal routine esophageal motility study.  It was 
noted that there was a positive response to Tensilon with 
reproduction of chest pain, and that a positive test usually 
indicated an esophageal cause for chest pain.  It was noted 
that reflux seemed to be excluded by prior testing and 
treatment trials.  

The veteran was afforded a hearing before a member of the 
Board in June 1996, a transcript of which has been associated 
with the claims folder.  The veteran claimed that his joint 
pain, respiratory condition, and gastrointestinal problems 
were caused by serving in the Persian Gulf.  He testified 
that he was sent to the Persian Gulf in August 1990.  He 
described being given injections while in the field, as well 
as being forced to take a pill, but that there was no 
documentation of any injections or pill-taking.  He stated 
that he was given injections in the field to stop nausea and 
vomiting, but that none of this was recorded.  He described 
taking an Anthrax pill.  He stated that he took Motrin in 
service for pain, but that now he only took Tylenol.  He 
testified that he returned from the Persian Gulf on April 26, 
1991.  He described problems with his knees after returning 
from the Persian Gulf and until he was discharged in June 
1992.  He described being on his feet 12 hours a day in his 
current job.  He described a stabbing, throbbing pain in his 
hip, which was of a gradual progression after service.  He 
described crepitus in his shoulders with soreness sometimes, 
but not pain.  

He described being exposed to the oil fires in Kuwait.  He 
stated that his lungs did not bother him when he returned 
from the Persian Gulf and was stationed at Camp Lejeune.  He 
stated that his respiratory problems began when he left 
service.  He described shortness of breath and difficulty 
breathing.  Regarding his gastroesophageal reflux, the 
veteran stated that he had nausea and vomiting when he was in 
the Persian Gulf.  He described being given an injection for 
his nausea and vomiting.  He stated that when he returned to 
Camp Lejeune, he was given Mylanta for reflux, but nothing 
was put in the record.  He stated that the reflux stayed the 
same while he was at Camp Lejeune.  He described his reflux 
as constant. 

At the veteran's hearing, he submitted a number of 
publications relating to Gulf War illness.  He waived RO 
review of these publications.  

Copies of treatment records were submitted from the Maine 
Medical Center from June 1996.  An ultrasound of the abdomen 
was normal.  A limited abdominal sonogram noted that no 
discrete mass was detected.  A hepatobiliary scintiscan noted 
a small area of decreased uptake in the inferior right lobe 
of the liver which could represent a cyst, mass or 
hemangioma.  It was noted that there was delayed 
visualization of the gallbladder referable to the bowel 
indirectly suggesting the possibility of chronic 
cholecystitis, but that the remaining hepatobiliary 
scintiscan findings were unremarkable.  

Copies of treatment records from Dr. J. E. for the period 
from May 1994 to December 1996.  In July 1994, the veteran 
was seen complaining of a reduction in his throat symptoms 
and epigastric discomfort.  He stated that the Prilosec was 
helpful.  He complained of some achiness in the joints 
without inflammatory change, particularly of the knees and 
hips.  He attributed this to marching with packs while in 
service.  He stated that he found himself short of breath 
sometimes, which was not a persistent phenomenon.  It was 
noted that the veteran was working construction, and had had 
some asbestos exposure over the past 18 months.  Examination 
showed some tenderness in the epigastrium without a mass.  
There was slight crepitus at the right knee.  The lungs were 
normal.  Impressions were epigastric pain, probably 
gastroesophageal reflux disease, improved  with Prilosec; 
temporary right knee symptoms, etiology uncertain, with no 
evidence for active inflammatory arthritis, and being young 
for degenerative joint disease; and intermittent shortness of 
breath, with unrevealing exam, but not able to exclude the 
possibility of reactive airways disease.

In June 1995, the veteran was seen for a pre-college health 
assessment.  He continued to complain of epigastric and chest 
discomfort.  Prilosec perhaps helped a little bit.  
Otherwise, the veteran did not have particular complaints.  
The examiner's impression was that the veteran was okay to 
attend school.  The examiner stated that the veteran probably 
had gastroesophageal reflux disease, but that it was 
reasonable to further document this.  The veteran was seen in 
August 1995 for a biopsy.  Final diagnosis was esophagus, 
biopsy fragments; and no evidence of inflammatory disease or 
tumor.  The veteran was seen in June 1996 for chest pain.  
There was mild tenderness in the epigastrium.  The veteran 
acknowledged being under increased stress of late.  The 
examiner's impression was recurrent right chest and 
epigastric discomfort.  The examiner stated that the etiology 
of this remained somewhat obscure, although there was a 
suggestion again from manometry that this might have been 
related to spasm.  The veteran was seen in August 1996 for 
pain in his abdomen, and in December 1996 for chest burns.  

In February 1999, the veteran underwent a VA pulmonary 
report.  Spirometry was within normal limits.  Lung volume 
was within normal limits.  Diffusion was borderline abnormal 
if corrected for alveolar volume, and normal uncorrected.  

In February 1999, the veteran underwent VA x-rays.  A chest 
x-ray showed no acute cardiopulmonary disease.  X-rays of the 
hips showed unremarkable examination for left and right hips.  
X-ray of the knees showed unremarkable findings of the knees.  

In February 1999, the veteran underwent a VA examination.  
The veteran stated that he had a diagnosis of 
gastroesophageal reflux disease, diagnosed on both endoscopy 
which showed mild esophageal irritation, but no malignancy.  
The veteran stated that he had taken Prilosec, Tagamet, and 
Propulsid, but stated that none of these gave him any 
particular relief.  He stated that he was not taking any 
medication at the present time, because he ran out of the 
Propulsid, and had not had it refilled.  He denied weight 
gain or loss.  He did have nausea, but no vomiting when he 
became nauseated by the reflux, going all the way up to his 
mouth.  He stated that he swallowed it back down without 
vomiting.  He denied constipation or diarrhea.  He denied 
fistula.  The veteran stated that the problem was 
particularly bad at night, requiring him to sleep in a nearly 
upright position because of the intensity and frequency of 
the reflux.  

Regarding the respiratory problems, the veteran stated that 
he had a productive cough, and that he coughed all night and 
slept sitting up trying to ease this.  He described being 
short of breath, worse at night and first thing in the 
morning.  His cough was productive of clear fluid and 
occasionally greenish sputum.  He denied fever, night sweats, 
weight loss or gain, daytime hypersomnolence, hemoptysis.  He 
did not have any current treatment, and there was no 
documented malignant disease.  

Regarding the joints, the veteran's complaint was of pain in 
his knees and hips.  He stated that the knee pain was 
essentially brought on by step climbing.  When the veteran 
had to climb a series of steps, the pain in his knees might 
reach a level of 6/10 in severity.  It occurred with step 
climbing and that sort of exercise where he was extending his 
leg under stress.  The duration was for a few minutes after 
he had completed the climbing.  Precipitating factors were 
climbing steps.  In cold weather, he stated that he noticed 
it more.  An alleviating factor was not climbing steps.  The 
veteran did not use any knee braces or supportive devices.  
There had not been any surgery.  There was no dislocation or 
subluxation.  The veteran stated that he walked a lot in his 
job, but avoided stairs, so was not having a problem with his 
knees.  Treatment included Tylenol tabs every four hours as 
needed, and intermittent ice and heat.  

Regarding the veteran's hips, there was no pain on a regular 
day-to-day basis.  He noted occasional pain in his hips, 
right greater than left, reaching a level of 5/10, more a 
dull ache than a real serious pain.  He stated that it would 
occur approximately every two months and would last for a few 
hours.  He stated that he usually noted that pain at the end 
of the day rather than the first of the day.  An alleviating 
factor was rest.  Treatment for his hips was basically to 
take a hot bath which seemed to relieve the ache.  He did not 
use any supportive device.  Diagnoses were gastroesophageal 
reflux disease; chronic airway irritation secondary to 
gastroesophageal reflux disease; chondromalacia patella in 
both knees; and intermittent hip pain secondary to 
chondromalacia patella in both knees.  

In January 2000, the RO obtained a medical opinion regarding 
the veteran's gastrointestinal symptoms, joint pain, and 
respiratory symptoms.  The physician stated that he had 
reviewed the claims file, including the February 1999 
examination.  He stated that all of the veteran's 
gastrointestinal symptoms were secondary to gastroesophageal 
reflux disease.  Regarding joint pain, the physician stated 
that all symptoms were secondary to chondromalacia patella in 
both knees.  Regarding respiratory symptoms, the physician 
stated that all symptoms were secondary to gastroesophageal 
reflux disease.  


Analysis

Relevant laws and regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317 (1999).

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, (5) joint pain, (8) signs or symptoms 
involving the respiratory system (upper or lower), (10) 
gastrointestinal signs or symptoms.  (c) Compensation shall 
not be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs. (d) For purposes of this section: (1) the 
term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. (2) the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that the 
illness cannot be attributed to any known diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.

As an initial matter, in July 1998, the National Personnel 
Records Center verified that the veteran participated in 
Operation Desert Storm in Southwest Asia and Desert Shield in 
Saudi Arabia from September 2, 1990, to April 11, 1991.  
Based on this evidence, and for purposes of analysis under 38 
C.F.R. § 3.317 (1999), it is determined that that the veteran 
had active military service in the Southwest Asia theater of 
operations during the Gulf War. Accordingly, the provisions 
of 38 U.S.C.A. § 1117 regarding chronic disability due to 
undiagnosed illness apply.  


Entitlement to service connection for a disabilities 
manifested by joint pain of the both knees, other than 
chondromalacia,  and the right hip.  

As noted in the introduction, the RO granted entitlement to 
service connection for a bilateral knee condition, 
chondromalacia, on a direct basis in a September 1997 rating 
decision, and service connection for a right hip condition on 
a secondary basis in a February 2000 rating decision.  
Accordingly, the only issue remaining before the Board is 
whether service connection is warranted for disabilities 
manifested by joint pain of both knees and the right hip due 
to an undiagnosed illness.  

In this regard, the veteran's qualifying military service, 
his reported complaints, and the unique nature of the 
statutory and regulatory provisions regarding disability due 
to undiagnosed illnesses render his claims of service 
connection for disabilities manifested by joint pain of both 
knees and the right hip due to an undiagnosed illness 
plausible, or well-grounded.  The evidence of record allows 
for equitable resolution of the claims on appeal, and the 
duty to assist the veteran in establishing his claims has 
been satisfied. 38 U.S.C.A. § 5107(a).

The veteran's claim for  service connection for disabilities 
manifested by joint pain of both knees and the right hip was 
initially remanded by the Board in May 1998 for a definitive 
medical opinion about the etiology of any signs or symptoms 
involving joint pain of the knees and the right hip.  At the 
veteran's February 1999 VA examination, the examiner noted 
pain in the knees and the right hip.  A medical opinion was 
obtained by the RO in January 2000, at which time the 
physician reviewed the record and stated that all of the 
veteran's joint symptoms were secondary to chondromalacia of 
the patellae in both knees.  

As the veteran's complaints have been attributed to a known 
diagnosis of chondromalacia patellae and the veteran has 
already been service connected for a bilateral knee condition 
on a direct basis and a right hip condition on a secondary 
basis, the preponderance of the evidence is against a claim 
for service connection for a disability manifested by joint 
pain of the knees and the right hip due to an undiagnosed 
illness, and his claims must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.303, 3.317 (1999); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Entitlement to service connection for disabilities manifested 
by gastrointestinal signs or symptoms, and signs or symptoms 
involving the respiratory system.

The veteran's qualifying military service, his reported 
complaints, and the unique nature of the statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render his claims of service connection for a 
disability manifested by gastrointestinal signs or symptoms, 
and a disability manifested by signs or symptoms involving 
the respiratory system plausible, or well-grounded.  The 
evidence of record allows for equitable resolution of the 
claims on appeal, and the duty to assist the veteran in 
establishing his claims has been satisfied. 38 U.S.C.A. § 
5107(a).

The evidence of record shows that the veteran was diagnosed 
at his February 1999 VA examination with gastroesophageal 
reflux disease and chronic airway irritation secondary to 
gastroesophageal reflux disease.  

The service medical records do not show treatment for a 
respiratory disorder.  They show that the veteran was seen in 
August 1991 complaining of a sudden onset of headache and 
vomiting, with an assessment provided of gastroenteritis.  
However, at the veteran's separation examination in May 1992, 
his lungs and chest, as well as his abdomen and viscera were 
evaluated as normal.  

The veteran left active service in June 1992.  The first 
post-service medical evidence of a respiratory disorder was 
at the veteran's Persian Gulf registry examination in 
February 1994, when the examiner provided an assessment of 
shortness of breath, with the episodes of shortness of 
breath, possibly being bronchospasm, or more likely panic 
attacks.  The first post-service evidence of a 
gastrointestinal disorder was from a June 1994 upper 
gastrointestinal study at the Maine Medical Center, which 
showed gastroesophageal reflux to the mid-esophagus.  

At the veteran's February 1999 VA examination, he described 
nausea as a gastrointestinal symptom.  The veteran described 
sore throats at a VA examination in September 1994, and 
epigastric pain when he was seen by Dr. J. E. in July 1994.  
Regarding symptoms of the respiratory system, at the 
veteran's February 1999 VA examination, he described a 
productive cough productive with a clear fluid or a greenish 
sputum, and shortness of breath.  In a January 2000 medical 
opinion, a VA physician reviewed the record, and stated that 
all of the veteran's gastrointestinal symptoms and 
respiratory symptoms were secondary to gastroesophageal 
reflux disease.

Accordingly, the evidence supports a finding of fact that the 
veteran's gastrointestinal and respiratory symptoms have been 
attributed to a known diagnosis of gastroesophageal reflux 
disease

The veteran asserts that his current gastrointestinal 
symptoms began in service, and continued after service.  
However, the veteran is not a physician and lay persons are 
not competent to provide evidence that requires medical 
knowledge, such as linking his current gastrointestinal 
disorders to symtoms he had in service.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The competent evidence, 
that is the medical evidence, does not show that the veteran 
was seen for a gastrointestinal disorder until 2 years after 
service.  While the veteran has been diagnosed with 
gastroesophageal reflux disease and was seen in service for 
gastroenteritis, there is no medical opinion linking his 
gastroesophageal reflux disease with gastroenteritis in 
service.  

As the veteran's complaints have been attributed to a known 
diagnosis of gastroesophageal reflux disease, and the 
gastroesophageal reflux disease has not been medically 
related to the veteran's active military service, the 
preponderance of the evidence is against a claim for service 
connection for a disability manifested by gastrointestinal 
signs or symptoms, as well for a disability manifested by 
symptoms involving the respiratory system, and his claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 
3.317 (1999); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for disabilities manifested 
by joint pain of the knees, other than chondromalacia, and 
right hip due to an undiagnosed illness is denied.  

Entitlement to service connection for a disability manifested 
by gastrointestinal signs or symptoms, to include 
consideration as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a disability manifested 
by signs or symptoms involving the respiratory system, to 
include consideration as due to an undiagnosed illness, is 
denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A Supplemental Statement of the Case must be issued following 
development pursuant to a remand by the Board unless the only 
purpose of the remand is to assemble records previously 
considered by the agency of original jurisdiction and 
properly discussed in a prior Statement of the Case or 
Supplemental Statement of the Case or unless the Board 
specifies in the remand that a Supplemental Statement of the 
Case is not required.  38 C.F.R. § 19.31 (1999).

The veteran's claim was initially developed as one for joint 
pain claimed as an undiagnosed illness.  In its May 1995 
rating decision, the RO discussed joint pain of the knees, 
right hip, and right shoulder.  The issues of service 
connection for disabilities manifested by joint pain of the 
knees and right hip due to an undiagnosed illness were denied 
by the Board in its decision above.  For the following 
reasons, the issue of service connection for a disability 
manifested by joint pain of the right shoulder, to include 
consideration as due to an undiagnosed illness must be 
remanded.  

When the Board remanded the veteran's claim in May 1998, the 
Board requested a VA medical examination in which the 
examiner was to: 1) List all diagnosed conditions of the 
veteran's joints; 2) List all symptoms, abnormal findings, 
and abnormal laboratory test results of the veteran's joints; 
and 3) Determine which symptoms and abnormal findings of the 
veteran's joints were associated with the identified 
diagnosed conditions.  The veteran underwent a VA examination 
in February 1999 in which the examiner listed symptoms of the 
veteran's knees and hip, but did not mention whether there 
were any symptoms of the veteran's right shoulder.  
Subsequent to the VA examination, the RO issued a 
Supplemental Statement of the Case in February 2000 
pertaining to the issue of a disability manifested by joint 
pain of the knees and hips as due to an undiagnosed illness.  
However, the RO did not discuss the issue of joint pain 
manifested by right shoulder pain.  

The fact that no findings were made at the VA examination 
about the veteran's right shoulder might or might not be 
relevant.  The fact is that the Board requested that 
development be made regarding the veteran's claim, and 
38 C.F.R. § 19.31 requires that a Supplemental Statement of 
the Case be issued following such development.  Accordingly, 
before a decision is made regarding whether the veteran's 
claim of a disability manifested by joint pain of the right 
shoulder, to include consideration as due to an undiagnosed 
illness, is well grounded, the claim must be remanded so that 
the RO can issue a Supplemental Statement of the Case 
regarding such issue.  

The RO should inform the veteran that a well grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness. VAOPGCPREC 4-99 (May 
3, 1999).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should inform the veteran of 
the requirements of submitting a well-
grounded claim for a disability due to an 
undiagnosed illness pursuant to 
VAOPGCPREC 4-99 (May 3, 1999).  

3.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim regarding the issue of service 
connection for a disability manifested by 
joint pain of the right shoulder, to 
include consideration as due to an 
undiagnosed illness, pursuant to 
VAOPGCPREC 4-99 (May 3, 1999).  If the RO 
determines that the veteran has submitted 
a well-grounded claim, the RO should 
undertake all appropriate development, to 
include, if necessary, a VA examination 
to ascertain the nature and likely 
etiology of the veteran's right shoulder 
pain.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review all of the 
evidence of record, to include the 
February 1999 VA examination and 
readjudicate the appellant's claim of 
entitlement to service connection for a 
disability manifested by joint pain of 
the right shoulder, to include 
consideration as due to an undiagnosed 
illness.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding such issue, which includes all 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



